Name: Council Regulation (EEC) No 1457/83 of 26 May 1983 on the conclusion of the Agreement in the form of an exchange of letters concerning Article 10 of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil
 Type: Regulation
 Subject Matter: America;  international affairs
 Date Published: nan

 8.6.1983 EN Official Journal of the European Communities L 150/1 COUNCIL REGULATION (EEC) NO 1457/83 of 26 May 1983 on the conclusion of the Agreement in the form of an exchange of letters concerning Article 10 of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, following the accession of the Hellenic Republic to the Community, Article 10 of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil should be amended and the agreement in the form of an exchange of letters should be approved to that end, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters concerning Article 10 of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1983. For the Council The President Otto Graf LAMBSDORFF (1) OJ No C 96, 11. 4. 1983, p. 89.